Fourth Court of Appeals
                                         San Antonio, Texas
                                    MEMORANDUM OPINION

                                             No. 04-19-00398-CV

                               IN THE INTEREST OF J.E.J.H., a Child

                    From the 218th Judicial District Court, Atascosa County, Texas
                                  Trial Court No. 17-06-0564-CVA
                          Honorable Melissa DeGerolami, Judge Presiding

Opinion by:       Luz Elena D. Chapa, Justice

Sitting:          Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: November 13, 2019

AFFIRMED

           This is an appeal from an order terminating appellant’s parental rights to his child, J.E.J.H.

Appellant’s court-appointed counsel filed a brief concluding there are no arguable grounds to be

raised on appeal and that the appeal is wholly frivolous. See In re P.M., 520 S.W.3d 24, 27 n.10

(Tex. 2016) (per curiam) (recognizing Anders procedures apply in parental termination cases). 1

This court issued an order setting a deadline for appellant to file a pro se brief; however, appellant

did not request the record or file a pro se brief. Having reviewed the record and counsel’s brief,

we agree there are no arguable grounds to be raised on appeal. We therefore affirm the trial court’s

order.

                                                          Luz Elena D. Chapa, Justice

1
 Counsel did not file a motion to withdraw in this court, but filed a letter that was determined to be sufficient to
comply with counsel’s obligations under Anders.